NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
                                             
                F ll E
                1~1   Cl.i:RKS OFFICE




                                                                         This opinion was flied for r'ecora
                                                                         at ;'   :ro·         · : ·.




                      IN THE SUPREME COURT OF THE STATE OF WASHINGTON

              EDWARD 0. GORRE,                           )
                                                         )     No. 90620-3
                                        Respondent,      )
                                                         )
                         v.                              )     En Bane
                                                         )
              CITY OF TACOMA,                            )
                                                         )
                                        Petitioner,      )
                                                         )
                         and                             )
                                                         )
              DEPARTMENT OF LABOR AND                    )
              INDUSTRIES,                                )     Filed      AUG 2 7 2015
                                                         )
                                        Defendant.       )
                                 _________________ )
                        Yu, J.--This is an appeal from a denial of a workers' compensation claim.

              Under the Industrial Insurance Act (Act), Title 51 RCW, a worker injured in the

              course of employment suffers from an "occupational disease" and is entitled to

              certain benefits. The burden of proving an occupational disease generally falls on

              the worker. That is, to receive benefits an injured worker typically must show that
                                           

              Gorre v. City of Tacoma, No; 90620-3

              his or her injury arose naturally and proximately from employment. This case

              involves an exception that shifts that burden in certain circumstances.

                    Under RCW 51.32.185(1), a firefighter who suffers from any of four

              enumerated classes of injury receives a rebuttable evidentiary presumption that the

              injury is an occupational disease. At issue here are two of those presumptive classes

              of occupational disease:

                    ( 1) In the case of firefighters . . . there shall exist a prima facie
                    presumption that: (a) Respiratory disease; . . . and (d) infectious
                    diseases are occupational diseases. .            This presumption of
                    occupational disease may be rebutted by a preponderance of the
                    evidence ....

                          (4) The presumption [for infectious diseases] shall be extended
                    to any firefighter who has contracted any of the following infectious
                    diseases: Human immunodeficiency virus/acquired immunodeficiency
                    syndrome, all strains of hepatitis, meningococcal meningitis, or
                    mycobacterium tuberculosis.

              RCW 51.32.185 (emphasis added).          A firefighter who does not qualify for

              RCW 51.32.185(1)'s presumption may still receive benefits, but he or she retains

              the burden of proof.

                    Edward 0. Gorre, a firefighter employed by the city of Tacoma (City), suffers

              from valley fever (coccidioidomycosis). Gorre's diagnosis is not disputed. At issue

              instead is whether valley fever is a "respiratory disease" or an "infectious disease"

              under RCW 51.32.185(1)(a) or (d) that shifts the burden of proving the disease's




                                                        2
                                             
              Gorre v. City of Tacoma, No. 90620-3

              proximate cause from Gorre to the employer City.           The answer involves two

              questions of statutory interpretation.

                    First, we must interpret "respiratory disease" in RCW 51.32.185(1)(a). Gorre

              asks us to affirm the Court of Appeals, which adopted the term's ordinary dictionary

              definition. The City urges us to interpret it as a term of art, limiting respiratory

              diseases to what doctors diagnose as such. Second, we must interpret the scope of

              RCW 51.32.185(1)(d)'s presumption for "infectious diseases" and specifically what

              RCW 51.32.185(4) means by stating that the presumption "shall be extended to"

              HIV and AIDS, hepatitis, meningitis, and tuberculosis. The issue is whether that list

              of diseases is exclusive. The Court of Appeals held it was not, interpreting RCW

              51.32.185(1 )(d) to cover every infectious disease, including valley fever.

                     We reverse the Court of Appeals and reinstate the superior court's judgment

              in the City's favor.    We conclude that "respiratory disease," as used in RCW

              51.32.185(1 )(a), refers only to diseases that medical experts diagnose as respiratory

              diseases.   We also conclude that the "infectious diseases" qualifying for RCW

              51.32.185(1)(d)'s evidentiary presumption are limited to those diseases specifically

              enumerated in RCW 51.32.185(4 ). Because medical experts in Gorre's case testified

              that valley fever is an infectious disease, not a respiratory one, and because it is not

              one of the infectious diseases enumerated in RCW 51.32.185(4), the presumption

              does not apply.



                                                         3
                                                     
              Gorre v. City of Tacoma, No. 90620-3

                                                   BACKGROUND

                    A firefighter employed by the City since 1997, Gorre fell ill shortly after

              returning to Washington from a trip to Las Vegas, Nevada. His diagnosis was

              initially a mystery. Doctors went through several tentative diagnoses before a skin

              biopsy tested positive for valley fever. Valley fever is a fungal infection endemic to

              the desert southwest, including Nevada and especially California's San Joaquin

              Valley (where the name derives). The fungus favors warm, dry climates, and though

              it lives in the desert's arid soil, it releases spores into the air if the soil is disturbed.

              Humans acquire valley fever by inhaling those spores.

                     Gorre filed for workers' compensation benefits with the City and the

              Department of Labor and Industries. After both entities rejected his claim, Gorre

              appealed to the Board of Industrial Insurance Appeals (Board). His administrative

              appeal included both procedural and factual components. As to procedure, Gorre

              asserted that he had a "respiratory disease" and an "infectious disease" under RCW

              51.32.185(1 ), which shifted the burden of proving a nonemployment cause of valley

              fever to the City. As to fact, Gorre alleged that he was exposed to the fungus from

              responding to emergency calls on Interstate 5, where he inhaled spores transported

              by vehicles traveling north from California. 1

                     1
                       Gorre also argued that he suffered from eosinophilic lung disease, separate from and in
              addition to valley fever. But after hearing medical testimony, the Board found Gorre's only
              diagnosis was valley fever. The Court of Appeals affirmed. Gorre v. City of Tacoma, 180 Wn.



                                                             4
                                                 
              Gorre v. City of Tacoma, No. 90620-3

                     After hearing extensive motions, an industrial appeals judge (IAJ) ruled that

              even if RCW 51.32.185 applied, the City's initial evidence had rebutted the

              presumption. The IAJ then held an evidentiary hearing where Gorre retained the

              burden of proving an employment-related exposure to valley fever.               Following

               several days of testimony, the IAJ proposed a decision and order finding that valley

               fever was an infectious disease that Gorre likely acquired in Nevada.              Expert

              · testimony supported these findings, and the Board adopted them.              The Board

               affirmed rejection of Gorre's benefits claim. The Pierce County Superior Court

               likewise affirmed after a bench trial.

                     The Court of Appeals reversed and remanded for a new evidentiary hearing,

               holding that Gorre was entitled to RCW 51.32.185(1 )'s presumptions for respiratory

               and infectious diseases. Gorre v. City ofTacoma, 180 Wn. App. 729, 324 P.3d 716

               (2014). We granted the City's petition for review. Gorre v. City of Tacoma, 181

               Wn.2d 1033,343 P.3d 760 (2015).

                                             STANDARD OF REVIEW

                     A modified standard of review applies to workers' compensation appeals.

               The Board's decision and order is presumed correct, and the party challenging that

               decision carries the burden on appeal to the superior court. RCW 51.52.115. The




               App. 729, 760, 324 P.3d 716 (2014). Since Gorre has not cross petitioned for review of that
               finding, it is not before us.


                                                           5
                                                       
              Gorre v. City of Tacoma, No. 90620-3

              superior court can make its own findings or reach a different result only if the judge

              finds by a preponderance of the evidence that the Board's findings and decision are

              erroneous. Ravsten v. Dep 't ofLabor &Indus., 108 Wn.2d 143, 146, 736 P.2d 265

              (1987).

                     When reviewing the Board proceedings, we only examine "the record to see

              whether substantial evidence supports the findings made after the superior court's

              de novo review, and whether the court's conclusions oflaw flow from the findings."

              Ruse v. Dep'tofLabor &Indus., 138 Wn.2d 1, 5-6,977 P.2d 570 (1999). However,

              statutory interpretation remains a question of law we determine de novo. Cockle v.

              Dep't ofLabor &Indus., 142 Wn.2d 801,807, 16 P.3d 583 (2001).

                                                        ANALYSIS

              A.     INTERPRETATION OF "RESPIRATORY DISEASE"                INRCW 51.32.185(l)(a)

                     We first consider if valley fever is a "respiratory disease" under RCW

              51.32.185(1 )(a). This is a question of statutory interpretation,2 so we begin with the

              plain meaning of the term. Dep 't ofEcology v. Campbell & Gwinn, LLC, 146 Wn.2d

              1, 11, 43 P.3d 4 (2002). Plain meaning is "discerned from the ordinary meaning of



                     2
                        The briefing somewhat mischaracterizes the issue as whether a certain medical condition
              is a "respiratory disease" is a question of law or fact. What "respiratory disease" means in RCW
              51.32.185(1)(a) is undisputedly a question of law susceptible to judicial review. Cockle, 142
              Wn.2d at 807. And whether a firefighter has a "respiratory disease"-whatever its statutory
              meaning-is a fact question reserved for the fact finder. So the real dispute here is how to interpret
              "respiratory disease" in RCW 51.32.185(1 )(a), and specifically if the legislature intended the term
              to carry its ordinary or medically accepted meaning.


                                                               6
                                          

              Gorre v. City of Tacoma, No. 90620-3

              the language at issue, the context of the statute in which that provision is found,

              related provisions, and the statutory scheme as a whole." Tingey v. Haisch, 159

              Wn.2d 652, 657, 152 P.3d 1020 (2007). Our ultimate task, of course, is to ascertain

              and carry out the legislature's intent. Campbell & Gwinn, 146 Wn.2d at 9.

                    Because the Act does not define "respiratory disease," the Court of Appeals

              turned to an ordinary dictionary.    The Court of Appeals merged the ordinary

              definitions of "respiration" and "disease" and concluded the plain meaning of

              "respiratory disease" is any "discomfort or condition of an organism or part that

              impairs normal physiological functioning relating, affecting, or used in the physical

              act of breathing." Gorre, 180 Wn. App. at 762-63. Dictionaries are an appropriate

              source of plain meaning when the ordinary definition furthers the statute's purpose.

              State v. Veliz, 176 Wn.2d 849, 854, 298 P.3d 75 (2013).

                    But the ordinary definition of a term is not dispositive of a statute's plain

              meaning when the term is also a term of art. !d. "Respiratory disease" has a unique

              meaning in the medical community, which uses the term to refer to a category of

              specific diagnoses that share certain pathologies. This is different than the broad

              ordinary definition, so we must ascertain the legislature's intent and choose the

              meaning that best furthers the statute's intended purpose. Campbell & Gwinn, 146

              Wn.2d at 9. Did the legislature intend to presume that any effect on breathing is an

              occupational disease acquired while firefighting, consistent with the ordinary



                                                        7
                                            
              Gorre v. City of Tacoma, No. 90620-3

              definition of respiratory disease? Or did it intend the presumption to apply only to

              specific diseases that doctors diagnose as respiratory diseases? For three reasons,

              we hold that interpreting "respiratory disease" as a term of art better reflects the

              legislature's purpose in enacting RCW 51.32.185(1)(a).

                    First, interpreting "respiratory disease" as a specific category of diagnoses

              rather than a broad category of symptoms fits with the mechanics of RCW

              51.32.185(1 )(a). The statute is simply a shortcut for proving medical causation-

              i.e., that job conditions caused an occupational disease. Causation is a specialized

              area where the legislature and the courts have always deferred to expert diagnosis.

              See Dennis v. Dep 't of Labor & Indus., 109 Wn.2d 467,477,745 P.2d 1295 (1987);

              Parr v. Dep 't ofLabor & Indus., 46 Wn.2d 144, 145,278 P.2d 666 (1955); Ehman v.

              Dep't of Labor & Indus., 33 Wn.2d 584,600,206 P.2d 787 (1949). Gorre responds

              that the ordinary definition of "respiratory disease" still requires evidence that his

              breathing is impaired. But testimony about symptoms is a step removed from a

              doctor's opinion about the symptoms' underlying cause. We do not believe the

              legislature meant to minimize the significance of medical opinion to claims under

              the Act when it drafted RCW 51.32.185(1)(a).

                     Second, the relationship between RCW 51.32.185(1)(a)'s presumption and

              RCW 51.32.185(1 )(b)-( d)'s three presumptions supports interpreting "respiratory

              disease" as a term of art. RCW 51.32.185(1)'s four presumptions vary in scope



                                                        8
                                            
              Gorre v. City of Tacoma, No. 90620-3

              depending on the specific injury. For example, the legislature created a presumption

              for all respiratory diseases, but it limited the presumptions for cancers, heart

              conditions, and, as discussed below, infectious diseases. RCW 51.32.185(1)(a)-(d),

              (3), (4). Using the ordinary meaning of "respiratory disease," however, results in

              RCW 51.32.185(1)(a) becoming a "super presumption" that undermines the express

              limits on the ?ther presumptions.

                    For example, the legislature omitted lung cancer from the list of cancers

              entitled to RCW 51.32.185(1)(c)'s presumption. RCW 51.32.185(3). Yet under the

              ordinary definition, lung cancer would almost certainly qualify for the respiratory

              disease presumption because it invades an organ critical to breathing. Likewise,

              RCW 51.32. 185(1 )(b) applies only to heart problems experienced shortly after

              certain firefighting activities.    But if a heart problem occurs too late for that

              presumption, it becomes a respiratory disease as long as breathing is also impaired.

              In other words, the Court of Appeals interpretation allows claimants to plead around

              the statutory limits in RCW 51.32.185. We believe the legislature intended RCW

              51.32. 185(1 )(a) to cover only what doctors diagnose as a respiratory disease and not

              what claimants strategically label as one.

                    Third, interpreting "respiratory disease" as a term of art is consistent with the




                                                           9
                                                        

              Gorre v. City of Tacoma, No. 90620-3

              presumption's intended scope. When the legislature enacted RCW 51.32.185(1 )(a), 3

              it justified the presumption by citing an evidentiary link between "respiratory

              diseases," as the term is used in the statute, and firefighters' routine exposure to

              "smoke, fumes, and toxic or chemical substances." LAWS OF 1987, ch. 515, § 1.

              Thus, the legislature necessarily intended RCW 51.32.185(1)(a) to cover respiratory

              diseases caused by exposure to smoke, fumes, and chemicals-hazards pervasive in

              fighting fires.

                     Yet smoke, fumes, and chemicals do not cause valley fever. As an expert in

              Gorre's case testified, valley fever results from exposure to a fungus that dies in

              fire's extreme heat. This illustrates the problem with using the ordinary definition

              of ''respiratory disease." Interpreting RCW 51.32.185(1)(a) to include respiratory

              diseases unrelated to smoke and chemical inhalation broadens the scope of

              presumption beyond the legislature's underlying evidentiary justification for it. It

              leads to the presumption covering any impairment to breathing, even if the

              condition-like valley fever-has no established connection to the risks inherent in

              firefighting.

                     Unfortunately the dissent adopts an interpretation of"respiratory disease" that




                     3
                         The respiratory disease presumption was originally codified at former RCW
              51.32~ 185(1 ). LAws OF 1987, ch. 515, § 2. As discussed below, the legislature amended the statute
              in 2002 to add presumptions for cancers, heart problems, and infectious diseases, LAws OF 2002,
              ch. 337, § 2, and the respiratory disease presumption was recodified at RCW 51.32.185(1)(a).


                                                              10
                                                        
              Gorre v. City of Tacoma, No. 90620-3

              is not consistent with risks connected to fighting fire. Instead, the dissent concludes

              that because firefighting is risky and because valley fever is acquired through

              inhalation, the legislature must have intended the disease to be a "respiratory

              disease" under RCW 52.31.185(1)(a). Dissent at 4-5. While the dissent assures us

              that adopting a layperson's definition preserves the importance of doctors testifying

              about a "disease's causation and its effects," id. at 5, interpreting valley fever as a

              respiratory disease undercuts the value of that very testimony in Gorre's case:

                     Q.      . .. Dr. Ayars is Valley Fever an infectious disease?
                     A.      Yes.
                     Q.      Is it an infectious disease that can cause respiratory symptoms?
                     A.      Yes.

                     Q.      In your professional medical opmwn what are the chances that
                             Lieutenant Gorre acquired Valley Fever in Washington State? Can you
                             assign a number or percentage?
                     A.      Well, right now we have zero to start with. I guess, you could say one
                             in a million. The people that could potentially be at risk are people that
                             are gardeners .... [A]s far as trying to link it to firefighters, there is
                             absolutely no link there.

              Tr. ofBd. Proceedings (June 14, 201 0) at 362-68 (emphasis added). Despite the fact

              that the medical community does not consider valley fever either a respiratory

              disease or a disease common to firefighting, the dissent concludes the legislature

              would have intended the presumption to apply nonetheless. We believe otherwise. 4


                     4 The dissent also suggests that, though the layperson's definition of"respiratory disease"
              is an appropriate interpretation here, it "may no longer be helpful" in other cases. Dissent at 4 n.2.
              We agree that the triggering of RCW 51.31.185(1 )(a)'s presumption depends on the facts of each
              case, but those differences go to application of the statute, not its interpretation. This supports
              our view that "respiratory disease" is a term of art to be applied by medical experts.


                                                               11
                                          
              Gorre v. City of Tacoma, No. 90620-3

                    There is no doubt firefighting is a dangerous profession, a fact the legislature

              recognized by enacting RCW 51.32.185.           But our appreciation for the work

              firefighters do is not a license to discard the ample evidence that the legislature

              nonetheless intended the statute's presumptions to be narrow. For all the above

              reasons, we interpret "respiratory disease" in RCW 51.32.185(1)(a) as a term of art

              to mean only those diseases the medical profession understands to be respiratory

              diseases. In practice, this requires medical expert testimony that a claimant's disease

              is a respiratory disease, not merely testimony that it affects breathing.

              B.    INTERPRETATION OF "INFECTIOUS DISEASES" IN RCW 51.32.185(1 )(d)

                    We turn next to the scope of RCW 51.32.185(1)(d)'s presumption for

              "infectious diseases." The issue is whether that general reference to infectious

              disease includes all infectious diseases (including valley fever), or whether the

              presumption is limited by RCW 51.32.185(4):

                    The presumption established in subsection ( 1)(d) of this section shall
                    be extended to any firefighter who has contracted any of the following
                    infectious diseases: Human immunodeficiency virus/acquired
                    immunodeficiency syndrome, all strains of hepatitis, meningococcal
                    meningitis, or mycobacterium tuberculosis.

              The parties disagree about the effect ofRCW 51.32.185(4). Gorre argues it is merely

              illustrative of possible infectious diseases; the City responds that the list is an

              exclusive definition of"infectious diseases" qualifying under RCW 51.32.185(1 )(d).

              This question turns on what the legislature intended by "extending" the infectious



                                                         12
                                                           
              Gorre v. City of Tacoma, No. 90620-3

              disease presumption to certain diseases.

                     We again start with the statute's plain meaning. If the text has only one

              reasonable meaning, it is unambiguous and we give it that effect. Campbell &

              Gwinn, 146 Wn.2d at 11-12. Unlike "respiratory disease," "extend" is not a term of

              art in this context, so a dictionary is an appropriate starting point. Gorre reads

              "extend" to mean "increase the scope, meaning, or application of," as in the diseases

              enumerated in RCW 51.32.185(4) "increase the scope of' the infectious disease

              presumption described in RCW 51.32.185(1 )(d). He bolsters his definition by noting

              different verbs to modify the cancer and infectious disease presumptions in RCW

              51.32.185.     The legislature clearly drafted RCW 51.32.185(3) to restrict RCW

              51.32.185(1)(c)'s cancer presumption, which "shall only apply to" the specific

              cancers it identifies. Gorre argues that RCW 51.32.185(4) is not as unambiguously

              limiting, perhaps indicating a different intended effect. The City responds with a

              competing definition that means "to reach in scope or application," arguing RCW

              51.32.185(4) therefore limits the scope ofRCW 51.32.185(1)(d).

                     Even with the benefit of context, however, there is not a single, reasonable

              interpretation of "shall be extended to" that makes RCW 51.32.185(4)

              unambiguous. 5 We must therefore resort to other aids of statutory interpretation to

                     5 For  example, Gorre's interpretation is strained. Since the diseases listed in subsection (4)
              are infectious diseases, they would already qualify under RCW 51.32.185(1)(d)'s presumption for
              "infectious diseases." And if RCW 51.32.185(1 )(d) subsumes the diseases listed in RCW



                                                               13
                                                       
              Gorre v. City of Tacoma, No. 90620-3

              resolve that ambiguity. State v. A.G.S., 182 Wn.2d 273, 277-78, 340 P.3d 830

              (2014). And one of those aids-legislative history-ends our analysis. It offers

              conclusive evidence that RCW 51.32.185(4) limits, not expands,                            RCW

              51.32.185(1 )(d).

                    The legislature added the infectious disease presumption to RCW 51.32.185

              in 2002 after extended negotiations between two primary stakeholders. Firefighters

              lobbied in support, arguing that while they were routinely exposed to contagious

              bodily fluids on the job, it was difficult to prove a specific employment-related

              exposure.     The firefighters' employers, cities and fire commissioners, were

              concerned about the cost of insurance premiums increasing with the number of

              presumptively covered diseases. H.B. REP. ON H.B. 2663, 57th Leg., Reg. Sess.

              (Wash. 2002). The goal was to agree on a bill that "represent[ed] a compromise with

              no opposition." S.B. REP. ON SECOND SUBSTITUTE H.B. 2663, at 2, 57th Leg., Reg.

              Sess. (Wash. 2002).

                     The bill's three sequential drafts chronicle those negotiations.                 As first

              introduced, House Bill (HB) 2663 was significantly broader than the presumptions

              ultimately enacted. For example, the presumption for cancers, which was also added




              51.32.185(4), it is hard to read it as increasing the presumption's scope. The scope of RCW
              51.32.185(1 )(d), with or without RCW 51.32.185(4), is still any infectious disease. Likewise, the
              City's interpretation that RCW 51.32.185(1)(d) "reaches" the diseases in RCW 51.32.185(4) does
              not necessarily preclude the presumption from also reaching other diseases.


                                                             14
                                                  
              Gorre v. City of Tacoma, No. 90620-3

              in 2002, originally covered all cancers affecting a number of organ systems, not just

              the specific cancers in today's statute. Compare H.B. 2663, at 2, 57th Leg., Reg.

              Sess. (Wash. 2002) (applying cancer presumption to "cancers affecting the ...

              lymphatic, digestive, hematological, urinary, skeletal, oral, or reproductive

              systems"), with RCW 51.32.185(3) (limiting cancer presumption to "prostate cancer

              diagnosed prior to age fifty, primary brain cancer, malignant melanoma, leukemia,

              non-Hodgkin's lymphoma, bladder cancer, ureter cancer, colorectal cancer, multiple

              myeloma, testicular cancer, and kidney cancer").             Likewise, HB 2663 did not

              identify any specific infectious diseases. H.B. 2663, 57th Leg., Reg. Sess. (Wash.

              2002). The cities opposed this first draft as too expensive, their representative

              expressing "concern . . . that right now [the presumption's language] is just

              'infectious diseases.'" 6 A legislator who sponsored the bill agreed that "the scope .

              . . need[ ed] to be narrowed." 7

                     The bill's second draft clearly       addres~ed   the concern that the infectious

              disease presumption was too inclusive. Substitute HB 2663 limited the presumption

              to four specific diseases by adding a subsection (4):

                           (4) For the purposes of this act, "infectious disease" means
                     acquired immunodeficiency syndrome, all strains of hepatitis,
                     meningococcal meningitis, and mycobacterium tuberculosis.

                     6
                        Hr'g on H.B. 2663 Before the H. Commerce and Labor Comm., 57th Leg., Reg. Sess.
              (Jan. 28, 2002), at 92 min., 57 sec., audio recording by TVW, Washington State's Public Affairs
              Network, http://www.tvw.org.
                      7
                        Id. at 91 min., 48 sec.


                                                            15
                                                     
              Gorre v. City of Tacoma, No. 90620-3

              SUBSTITUTE H.B. 2663, at 2, 57th Leg., Reg. Sess. (Wash. 2002) (emphasis added).

              Representatives for both sides testified they accepted this limitation. Their focus

              then turned to narrowing the cancer presumption, which still broadly covered

              cancers of many body systems. See H.B. REP. ON H.B. 2663, 57th Leg., Reg. Sess.

              (Wash. 2002).

                     The bill's final draft, Second Substitute HB 2663, finally narrowed the list of

              cancers. SECOND SUBSTITUTE H.B. 2663, at 3, 57th Leg., Reg. Sess. (Wash. 2002)

              (as passed by legislature). Yet it also modified subsection (4) to its current form:

                     The presumption established in subsection (1) (d) of this section shall
                     be extended to any fire fighter who has contracted any of the following
                     infectious diseases: Human immunodeficiency virus/acquired
                     immunodeficiency syndrome, all strains of hepatitis, meningococcal
                     meningitis, or mycobacterium tuberculosis.

              !d. (emphasis added). The addition of "shall be extended to" is not explained in the

              written legislative record, which characterizes the change to subsection (4) only as

              a "[t]echnical correction[ ] ... to clarify the references to ... HIV/AIDS." H.B.

              REP. ON H.B. 2663, at 4, 57th Leg., Reg. Sess. (Wash. 2002). The new language

              may have come from a companion senate bill that also "extended" its infectious

              disease presumption to the same diseases. 8 See SUBSTITUTE S.B. 6643, 57th Leg.,

              Reg. Sess. (Wash. 2002).


                     8
                        Notably, the senate interpreted subsection (4) in its bill as "limit[ing] the types of
              infectious diseases for which a presumption of occupational disease is established." S.B. REP. ON
              SUBSTITUTE S.B. 6643, at 1, 57th Leg., Reg. Sess. (Wash. 2002). The first draft of the senate bill,
              like HB 2663, left infectious diseases undefined. S.B. 6643, 57th Leg., Reg. Sess. (Wash. 2002).


                                                              16
                                                     

              Gorre v. City of Tacoma, No. 90620-3

                      Gorre argues the change to subsection (4)-eventually codified at RCW

              51.32.185(4)-signals that the legislature intended to enlarge the infectious disease

              presumption. But that inference is at odds with the uniform interpretation of those

              involved in drafting the law. See State v. Evans, 177 Wn.2d 186, 199, 298 P.3d 724

              (2013) (using "probative committee hearings" to derive legislative intent). After the

              house passed Second Substitute HB 2663, the sponsoring representative testified

              before members of the senate to urge its passage in that chamber:

                      This bill passed unanimously out of the House ... due to the fact that
                      we sat down with the firefighter organizations, with the fire districts,
                      and with the cities and worked out a compromise .... [T]he compromise
                      on this bill is really in the last section of that bill ... where we basically
                      define the cancers ... and also restrict the infectious diseases and hence
                      we kind of reduce the cost ofthis. 9

              The stakeholders echoed a restrictive interpretation of subsection (4).                    The

              firefighters' representative testified that negotiations had "very much narrowed the

              scope of this particular bill. ... The cancers have been limited ... [and] the infectious

              diseases are limited to just those four diseases that have been listed in the text of the

              bill." 10   The cities' representative likewise cited subsection (4)'s "narrowed

              definition of infectious diseases" as a reason the cities withdrew their previous


                      9
                        Hr'g on Second Substitute H.B. 2663 Before the S. Labor, Commerce and Fin. Inst.
              Comm., 57th Leg., Reg. Sess. (Feb. 25, 2002), at 25 min., 55 sec., audio recording by TVW,
              Washington State's Public Affairs Network, http://www.tvw.org (emphasis added).
                     10
                        Hr'g on Second Substitute H.B. 2663 Before the S. Ways and Means Comm., 57th Leg.,
              Reg. Sess. (Mar. 1, 2002), at 51 min., audio recording by TVW, Washington State's Public Affairs
              Network, http://www.tvw.org (emphasis added).



                                                            17
                                               

              Gorre v. City of Tacoma, No. 90620-3

              opposition to the bill. 11 The senate passed Second Substitute HB 2663 without

              amendment, and it wasincorporated into RCW 51.32.185. LAWS OF 2002, ch. 337,

              § 2. The final bill report also treats subsection (4) as a limiting provision. FINAL B.

              REP. ON SECOND SUBSTITUTE H.B. 2663, 57th Leg., Reg. Sess. (Wash. 2002).

                    While curious, the change to RCW 51.32.185( 4) does not overcome the

              conclusive history that the provision limits the infectious disease presumption. From

              the outset, the stakeholders and legislators acknowledged the original bill was

              overbroad. Each successive draft addressed that concern, first in Substitute HB 2663

              by enumerating certain infectious diseases, and then in Second Substitute HB 2663

              by narrowing the number of cancers.           This is a clear trend of whittling the

              presumptions, not expanding them. Cf Lewis v. Dep 't ofLicensing, 157 Wn.2d 446,

              4 70, 139 P .3d 1078 (2006) (sequential drafts of a bill can indicate legislative intent).

              Instead of interpreting the statute consistent with this trend, Gorre asks us to infer

              that in the final stages of negotiation, the legislature eschewed compromise and

              revived an expansive infectious disease presumption that it had already outright

              rejected. Nothing in the legislative record supports such an abrupt shift in policy.

                     Considering the legislative record as a whole, we hold that RCW 51.32.185(4)

              limits the presumption in RCW 51.32.185(l)(d) to the infectious diseases expressly

              enumerated.


                     11
                          Id. at 52 min., 35 sec.

                                                          18
                                                            
              Gorre v. City of Tacoma, No. 90620-3

                                                       CONCLUSION

                     RCW 51.32.185 is a narrow exception to the Act's general rule that workers

              must prove they suffer from an occupational disease. Consistent with that intent, we

              interpret "respiratory disease" in RCW 51.32.185(1)(a) to mean those diseases that

              the medical profession understands to be respiratory diseases. We also interpret

              RCW 51.32.185(4) as the exclusive list of "infectious diseases" qualifying under

              RCW 51.32.185(1 )(d). This does not preclude firefighters with impaired breathing

              or other infectious diseases from obtaining workers' compensation benefits; it just

              requires them to prove causation just like any other injured worker.

                     We reverse the Court of Appeals and reinstate the superior court's judgmentP




                      12
                         Substantial evidence supports the superior court's findings and the court's legal
              conclusions flow from those findings. See Ruse, 138 Wn.2d at 5-6. The superior court adopted
              the Board's findings that valley fever was an infectious disease, not a respiratory one, and that
              Gorre's exposure occurred in Nevada. The superior court concluded that Gone failed to show he
              suffered an occupational disease under the Act.
                      Substantial evidence exists if a rational trier of fact could find the facts by a preponderance
              of the evidence; unchallenged findings are verities on appeal. In re Welfare of A. W., 182 Wn.2d
              689, 711, 44 P.3d 1186 (2015) (citing Merriman v. Cokeley, 168 Wn.2d 627, 631, 230 P.3d 162
              (20 10)). Not only does Gorre fail to challenge valley fever's classification as an infectious disease,
              his briefs rely on it. And the City's medical experts testified on a more probable than not basis
              that Gorre was exposed to the fungus while golf1ng in Las Vegas.
                      The superior court's legal conclusion that Gorre's valley fever is not an occupational
              disease flows from those two findings. An occupational disease must "arise[ ] naturally and
              proximately out of employment." RCW 51.08.140. Golf1ng in Nevada is not naturally or
              proximately connected to firefighting in Washington. Reinstatement of the superior court's
              judgment is therefore the appropriate remedy.


                                                                19
                         
              Gorre v. City of Tacoma, No. 90620-3




              WE CONCUR:


                                                    6~/7?
                                                    Jft~, Q,
              _;(lfh_~,~
               ~tuw.+          q.




                                               ~0
                                            


              Gorre v. City of Tacoma
              Dissent by Johnson, J.




                                                  No. 90620-3

                     JOHNSON, J. (dissenting)-This case involves the Industrial Insurance

              Act's (IIA) 1 evidentiary exception designed to benefit and protect our state's

              firefighters. In exchange for firefighters' willingness to compromise their own

              health and safety as a part of their occupation, the legislature grants them a

              rebuttable presumption that certain afflictions-respiratory diseases, certain

              cancers, certain heart problems, and infectious diseases-are prima facie

              occupational diseases under RCW 51.08.140. We are obligated to construe this

              remedial exception broadly, in favor of those whose job puts them at higher risk

              for disease and infection. But in applying that statute, the majority finds ambiguity

              where there is none and arrives at an interpretation of the statute that contravenes

              the statute's plain language and legislative intent. For the foregoing reasons, I

              respectfully dissent.




                     1
                         Title 51 RCW.
                                               

              Gorre v. City o.fTacoma, No. 90620-3
              (Johnson, J., dissenting)


                     Statutory Interpretation

                     The IIA provides certain benefits to employees who suffer from

              occupational diseases. To qualify for benefits, a claimant generally bears the

              burden of establishing causation between the workplace conditions and the disease.

              RCW 51.32.185(1) flips this burden with respect to those diseases firefighters are

              most susceptible to as a class: relevant to this case, we presume that "[r]espiratory

              disease[s]" and "infectious diseases" are caused by the nature of their work. RCW

              51.32.185( 1)(a), (d). As discussed by the majority, the IIA does not provide a

              definition for "respiratory diseases" or "infectious diseases," and it is our

              obligation to interpret those terms in accord with legislative intent. We start that

              analysis with the purpose of the statute at issue.

                     The legislature specifically recognized that firefighters as a class suffer a

              higher rate of lung disease than the general public due to their regular exposure to

              not just smoke and fumes but also toxic or chemical substances. LAws OF 1987, ch.

              515, § 1. The legislature conferred this benefit in order to ease the evidentiary

              burden for firefighters, whose employment puts their health and safety at risk.

              Because the IIA "is remedial in nature," we are required to construe it "liberally

              ... in order to achieve its purpose of providing compensation to all covered

              employees injured in their employment, with doubts resolved in favor of the


                                                          2
                                                     

              Gorre v. City ofTacoma, No. 90620-3
              (Johnson, J., dissenting)


              worker." Dennis v. Dep 't of Labor & Indus., 109 Wn.2d 467,470, 745 P.2d 1295

              (1987).

                      Through that lens, the Court of Appeals correctly recognized that valley

              fever--a disease that "is transmitted through inhalation" and "'impairs a person's

              respiratory system"--constitutes both a "respiratory disease" and an "infectious

              disease" under the statute. 2 Gorre v. City ofTacoma, 180 Wn. App. 729, 763, 324

              P.3d 716 (2014), review granted, 181 Wn.2d 1033, 343 P.3d 760 (2015). I agree

              with the Court of Appeals that valley fever constitutes both types of diseases and

              that both exceptions qualify Gorre for the rebuttable presumption.

                      Respiratory Disease

                      It is well settled that when a term is not defined by statute, the court may

              look to the dictionary to give the undefined term meaning. Ultimately, the court

              will adopt the interpretation that best advances the legislative purpose, but so long

              as the dictionary provides a definition consistent with legislative intent, it is an

              (.).ppropriate source for interpretative guidance. LaCoursiere v. Camwest Dev., Inc.,

              181 Wn.2d 734, 742, 339 P.3d 963 (2014).




                      2
                        These statutory terms do not purport to be mutually exclusive, and this court should
              refrain from reading a nonexistent limitation into what should have been a broad reading of the
              statutory exception.


                                                              3
                                                        

              Gorre v. City ofTacqrna, No. 90620-3
              (Johnsori, J., dissenting)    ·


                      Here, the Court of Appeals looked to the dictionary, which defines (1)

              '"respiratory' as 'of or relating to respiration,"' wherein "respiration" means the

              "'single, complete act of breathing,"' and (2) "'disease' as a 'cause of discomfort

              or harm,' or 'an impairment of the normal state of the living animal or plant body

              or any of its components that interrupts or modifies the part of the vital functions.'"

    ,         Gorre, 180 Wn. App. at 762 (footnote omitted) (quoting WEBSTER'S THIRD NEW

              INTERNATIONAL DICTIONARY            1934, 648 (2002)). Thus, "respiratory disease" is a

              condition of the respiratory system that causes discomfort or harm, impairing the

              normal physiological functioning relating to, affecting, or used in the physical act

              of breathing.

                      The dictionary definition reflects a common, layperson's understanding of

              "respiratory disease," and here it serves as an appropriate guide for interpretation.

              Where the legislative intent is to afford an exception to firefighters in recognition

              that they expose their lungs to all sorts of chemicals and substances, it follows that

              the legislature would intend to include those diseases, like valley fever, that are

              contracted through inhalation, infect the lungs, and cause serious damage to the

              respiratory system. 3

              ---------------
                       3Vve address only the cases before us, but to the extent the dictionary definition could be
               applied to different facts in a manner that is incongruous with legislative intent, the dictionary
               definition may no longer be helpful. Here, the dictionary definition aptly serves as an


                                                                4
                                                      

              Gorre v. City o.fTacoma, No. 90620-3
              (Johnson, J., dissenting)


                     The majority adopts a much narrower definition, reasoning in part that the

              exception serves as a shortcut to proving causation, which typically requires a

              plaintiff to present extensive medical expert testimony. Therefore, the legislature
                              .   .      .
              must have fntended that "respiratory disease" consists of only those diseases that

              fall within the technical, medical definition.

                     The rnajority's analysis diminishes the larger purpose of the statute by

              focusing instead on its ancillary features. As discussed by the majority, the

              importance of expert medical testimony can certainly be inferred from the statute

              and legislative history; but the primary goal of the statute is to provide an

              evidentiary shortcut for certain diseases in recognition that airborne contaminants

              are a comm~m cause of ~isease among firefighters. The majority's definition of

              "respiratory disease" could potentially exclude a whole host of other diseases, like

              valley fever, that are caused by inhaling contaminated air, but may be

              characterized by the medical community in a way that the legislature could not

              have predicted. This is why it is the role of medical experts to testify as to the

              medical aspects of the disease-such as the disease's causation and its effects-but

              it is within the proper ambit of the court to determine whether the legislature likely



              interpretative guiding tool for determining whether valley fever constitutes "respiratory disease"
              under the statute. ·


                                                               5
                                              

              Gorre v. City ofTacoma, No. 90620-3
              (Johnson, J., dissenting)


              intended the exception to apply. Here, expert medical testimony established that

              valley fever is caused by the inhalation of toxic spores into the lungs, which causes

              serious respiratory and pulmonary symptoms. The      me~ical   community may

              categorize the disease differently, but a broader, ordinary interpretation of the term

              confirn1s· our commitment to reading remedial statutes broadly and better reflects

          .                                             

              Gon"e. v. City of Tacoma, No. 90620~3
              (Johnson, J., dissenting)


              If, after this, the term is then susceptible to two or more reasonable interpretations,

              we may look to other sources of legislative intent. State v. Ervin, 169 Wn.2d 815,

              820,239 P.3d 354 (2010).

                      The ordinary meaning ofRCW 51.32.185(1)(d) is that the evidentiary

              exception applies to "infectious diseases." Subsection (4), by its ordinary meaning,

     ·~       >lt'equires that the term "infectious diseases" extend to four enumerated diseases. As

              recognized by the Court of Appeals, the phrase "shall be extended to" evinces the

              clear legislative intent to ensure the inclusion of four specific types of infectious

              diseases. Nothing within this subsection should be read to limit the coverage of

              infectious diseases generally.

                      Instead of ~pplying the statute's plain meaning, the majority delves into

              legislativ~   history_, insisting that.the statute is ambiguous because subsection (4)

              coul.d be read as creating an exclusive list. But the majority manufactures this

              ambiguity. The language of this subsection does not contain any limiting phrases,

              nor by its terms does the subsection even suggest a limitation of the exception to

              the enumerated list. Subsection (4) purports to do nothing more than ensure

               coverage for four specified types of infectious diseases. The majority disagrees,

              reasoning
                 .
                        that when the. legislature said "shall extend to," it might have actually
                        '                 .




               meant "shall only extend to." But this interpretation of the statute requires an


                                                            7
                                             

              Gorre v. City o.fTacoma, No. 90620-3
              (Jbhnson, J., dissenting)


              infere.nce that the legislature omitted the word "only" out of either sloppiness or

              mistake.

                     I disagree that such ambiguity exists. The legislature is perfectly proficient

              at drawing statutes carefully and will include limiting language when it intends to

              create a limitation. In fact, the legislature demonstrated its ability to do so in the

          dwo subsections immediately preceding subsection (4):

                               (2) The presumptions established in subsection (1) of this
                       section shall be extended to an applicable member following
                      termination of service for a period of three calendar months for each
                      year of requisite service, but may not extend more than sixty months
                       following the last date of employment.
                               (3) The presumption established in subsection ( 1)(c) of this
                       section[, cancer,] shall onjy_ apply to any active or former firefighter
                       tvho has cancer that develops or manifests itself after the firefighter
                       has served at least ten years .... The presumption within subsection
                       (I)( c) of this section shall9nly apply to prostate cancer diagnosed
                       prior to the age of fifty, primary brain cancer, malignant melanoma,
                     · leukemia, non.:.Hodgkin's lymphoma, bladder cancer, ureter cancer,
                       colorectal cancer, multiple myeloma, testicular cancer, and kidney
                       cancer.

              RCW 51.32.185 (emphasis added).

                      It is unlikely that the legislature, having expressly limited the exception's

              scope in both subsections (2) and (3), suddenly forgot how to do so when drafting

              subsection (4 ). It is also an unreasonable interpretation of the statute to assume this

              to be the·case. The language ofthese preceding subsections is the strongest



                                                           8
                                               

              GQrre v. City.ofTacoma, No. 90620--3
              (Johnson; J., dissenting)


              conceivable evidence that the legislature knows how to create an exclusive list

              when it wants to but that it chose not to do so with respect to infectious diseases. It

              is inappropriate to delve into legislative history when the meaning of this provision

              is plain on its face. To replace the plain meaning of the statute with our own

              derived interpretation is to deprive the legislature of its own chosen words and

          :iCarefully selected omissions and, in essence, rewrites the statutory language.

                      I would hold that the statute plainly covers infectious diseases and provides

              only an additional assurance that certain diseases fall within the statutory definition

              of "infectious disease." If the legislature intends to limit the scope of the exception

              with respect to infectious diseases, it is within its proper authority to revise the

              statute as h sees fit. But it is not the role of the court to read in language not

              present in the statute. Because it is undisputed that valley fever constitutes an

              "infectious disease," it is covered by the statute and Gorre should have been




                                                          9
                                      

              Gorre v. City ofTacoma, No. 90620-3
              (Johnsori, J., dissenting)


              entitled to the presumption in his favor. I respectfully dissent.




                                                         10